Title: To James Madison from William C. C. Claiborne, 18 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


18 November 1804, New Orleans. “I have the Honour to enclose you several Documents relative to the Barque Hero, from No. 1 to No. 6 inclusive, as also a copy of two Letters to Captain Nicolls marked No. 7 & 8.
“Some of the prisoners who have made their escape from the Hero, and came up to this City, have already proved themselves unworthy Members of Society, and I am therefore the more desirous to prevent the Men now on Board of that Vessel from Landing. I must confess Sir, I did not know what were the most prudent measures to direct in relation to the Hero and her passengers and crew: But, under existing circumstances, I thought it best that the Vessel and those on Board, should depart. I suggested some Port in the United States, as proper for their destination, under an impression that it would serve as an inducement to their departure, and that no where in the United States would the residence of those strangers be as dangerous as in New Orleans.
“The arrest of a Spanish Officer in this City, by a writ issuing from the office of the Superior Court, has occasioned much agitation here, and greatly excited the displeasure of the Marquis of Casa Calvo, and of Governor Folch; I will give you the particulars in my next Letter, and in the mean time I pray you to be assured, that the Conduct of the constituted Authorities has been correct. I have not yet been enabled to form a Council; Only five of the Gentlemen nominated by the President have accepted—To Wit, Messrs. Poidrass, Watkins, Morgan, Wikoff and Kenner. The first four are now in the City, and the fifth is every day expected.
“I hope in God, the next Mail will furnish me with the names of some Gentlemen as Successors to those who may decline. A Council is greatly wanted, and the Interest of the Territory suffers much by the delay of Legislative interference.
“Party Spirit here is certainly subsiding, and I am persuaded that the Inhabitants of the Country are becoming much better disposed to the United States; But in this City there are many disorderly and dangerous Characters. Neither the Secretary (Mr. Brown) or Colo. Kirby, has yet arrived, the latter Gentleman is reported to be dangerously ill at Fort Stoddart.”
Adds in a postscript: “The original Letter (with the Documents) is forwarded by water to Philadelphia.”
